DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  numbers 104A and 106A, contiguous loops (see para. 0025 of the present specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Page 8, paragraph 0031, line 4, the term “bend” is replaced with --bent--.
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities:   
Claim 16, the phrase “each of the wires of the plurality of wires varying lengths” should be changed to --each of the wires of the plurality of wires have varying lengths--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 12-17, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, line 2, the phrase “a plurality of wires having a first end and a second end” renders the claim vague and indefinite since a plurality of wires 104,106 would not merely have a single first and second end and instead the phrase should be rewritten as --a plurality of wires each having a first end and a second end--.
In regard to claim 1, lines 2-3, the phrase “wherein a first portion of the plurality of wires are intertwined” renders the claim vague and indefinite since it is unclear from this language what the plurality of wires are intertwined with.  Possibly the phrase should be comprise the plurality of wires being intertwined with each other--.
In regard to claim 1, line 5, the term “a section portion” renders the claim vague and indefinite since it fails to differentiate from the terms “a first portion of the plurality of wires” recited at lines 3-4 of claim 1 and “a second portion of the plurality of wires” at line 6 of claim 1.
In regard to claim 1, line 9, the phrase “a head secured to a first end of the at least two wires” renders the claim vague and indefinite since each of the wires 104,106 has a first end secured to the head 102.  Also the term “the at least two wires” lacks positive antecedent basis.  Possibly the phrase should be rewritten as --a head secured to the first ends of the plurality of wires--.
In regard to claim 1, line 10, the phrase “at least one swivel rotatably attached to the second end of the plurality of wires” renders the claim vague and indefinite since each of the plurality of wires 104,106 has a second end which has a swivel 114 attached thereto.  Possibly the phase should be rewritten as --a swivel rotatably attached to each of the second ends of the plurality of wires--.
In regard to claim 1, lines 10-11, the term “a swivel” renders the claim vague and indefinite since it is unclear if this swivel is the same or different from the previously recited “at least one swivel”.
In regard to claim 1, lines 11-12, the phrase “wherein the second end the plurality of wires are formed into a closed loop and the spinner is connected to the closed loop” renders the claim vague and indefinite since each of the plurality of wires 104,106 has a second end formed into a closed loop.  Also the term “the spinner” lacks positive 
In regard to claim 1, line 13, the phrase “a spinner blade attached to the at least one swivel, wherein the spinner blade is able to free oscillate and vibrate” renders the claim vague and indefinite since a spinner blade 116 is attached to each of the swivels 114.  Also the term “free” fails to properly describe the manner in which the spinner blades 116 oscillate and vibrate.  Possibly the phrase should be rewritten as --a spinner blade attached to each of the swivels, wherein the spinner blade is able to freely oscillate and vibrate--.
In regard to claim 1, lines 15-16, the phrase “a bead integrated into the plurality of wires between the first portion and the second portion and at the end of the closed loops” renders the claim vague and indefinite since there are beads 108 at the separation point and at the second ends of the plurality of wires at the first closure 118A and not just a single bead as being claimed in the phrase in question.  Also the beads 108 are not being integrated into the plurality of wires 104,106 and instead the beads 108 are positioned on various parts of the wires.  Also the term “the end of the closed loops” lacks positive antecedent basis.  Possibly the phrase should be rewritten as --beads positioned on the plurality of wires between the first portion and the second portion and adjacent the second ends of the plurality of wires at the closed loops--.
In regard to claim 1, line 18, the phrase “the ends of the plurality of wires is relative to the body based on the approximately 180 degree bend and the approximately 90 degree bend” renders the claim vague and indefinite since it is unclear whether the term “the ends” refers to either the first or second ends of the wires 104,106.  Possibly second ends of the plurality of wires are positioned relative to the body due to the approximately 180 degree bend and the approximately 90 degree bend--.
In regard to claim 17, lines 6-7, the phrase “at least three wires having a first end and a second end, wherein the first end of the at least three wires are attached to the first end of the lure body” renders the claim vague and indefinite since each of the wires 302,304,306 have first and second ends.  Possibly the phrase should be rewritten as --at least three wires each having a first end and a second end, wherein the first ends of the at least three wires are attached to the first end of the lure body --.
In regard to claim 17, line 8, the phrase “at least three wires are twisted” renders the claim vague and indefinite since it is unclear with what structure that the three wires 302,304,306 are twisted with.  Possibly the phrase should be rewritten as --at least three wires are twisted about each other--.
In regard to claim 17, line 13-14, the phrase “the second end of each of the at least three wires a closed loop is formed and the ends of the at least three wires is relative to the lure body” renders the claim vague and indefinite since it fails to accurately claim the manner in which the second ends of the at least three wires are formed into a closed loop and it is unclear which end of the three wires 302,304,306 are being positioned relative to the body.  Possibly the phrase should be rewritten as -- the second end of each of the at least three wires is formed into a closed loop and the second ends of the at least three wires are positioned relative to the lure body--.
In regard to claim 17, line 16, the phrase “a swivel attached to the closed loops” renders the claim vague and indefinite since a swivel 114 is attached to each of the  each of the closed loops--.
In regard to claim 17, line 17, the phrase “a spinner attached to the swivel-- renders the claim vague and indefinite since a spinner 116 is attached to each swivel 114,200.  Possibly the phrase should be rewritten as --a spinner attached to each of the swivels--.
In regard to claim 17, lines 18-19, the phrase “a bead attached at the end of the closed loop and between the first and second portions of the at least three wires” renders the claim vague and indefinite since renders the claim vague and indefinite since there are beads 108 at each of the second ends of the plurality of wires 302,304,306 at the swivels 114,200 and at the separation point, but there is not just a single bead as being claimed in the phrase in question.  Possibly the phrase should be rewritten as --beads attached adjacent the second ends of the at least three wires at the closed loops and between the first and second portions of the at least three wires--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12-14, 17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Routsaw 2003/0233782 in view of Turbeville et al. 3,504,454 and Dubois 4,037,345.
In regard to claim 1, Routsaw discloses a fishing lure comprising a plurality of wires (3A-B) having a first end (at 5) and a second end (at 9A-B), wherein a first portion of the plurality of wires extend parallel to each other (see straight sections of 3A-B extending from 5 in Fig. 2), and the first portion of the plurality of wires having a first section ending at a first bend of approximately 180 degrees (14), a second section ending at a second bend of approximately 90 degrees (see upward diagonal bend just below 4 in Fig. 1), and a third section ending at a junction (junction inside 4) with a section portion of the plurality of wires, and, a second portion (portions of 3A-B extending between 4 & 9A-B) of the plurality of wires, wherein at a separation point (at 4) between the first portion and the second portion, the wires of the plurality of wires are untwined and extend in predetermined directions (see Figs. 1-2); a head (5) secured to a first end of the at least two wires; at least one swivel (2A-B) rotatably attached to the second end of the plurality of wires, wherein a swivel is able to freely oscillate and vibrate, and wherein the second end the plurality of wires are formed into a closed loop (9A-B) and the spinner (1A-B) is connected to the closed loop; a spinner blade (1A-B) attached to the at least one swivel, wherein the spinner blade is able to free oscillate and vibrate; a bead integrated into the plurality of wires between the first portion and the second portion (4) and at the end of the closed loops; and a hook (6) affixed to the head; wherein the ends of the plurality of wires is relative to the body based on the approximately 180 degree bend and the approximately 90 degree bend (see Figs. 1-2), 
In regard to claim 6, Routsaw discloses a skirt (7) made of a plurality of filaments affixed to the head (5).
In regard to claim 12, Routsaw discloses wherein the head (5) has markings (circles located on either side of head 5; see Figs. 1-3 & para. 0019) to imitate that of a feeder fish.
In regard to claim 13, Routsaw discloses wherein each of the wires (3A-B) of the plurality of wires have the same radius (3A-B have same radius).

In regard to claim 17, Routsaw discloses a fishing lure comprising a lure body (5) having a first end (forward end of 5) and second end (rear end of 5); a hook (6) is attached to the second end of the lure body; a skirt (7) attached to the second end of the lure body wherein the hook is contained within the skirt (see Fig. 3); at least three wires (3A-C) having a first end (at 5) and a second end (at 9A-C), wherein the first end of the at least three wires are attached to the first end of the lure body (see Fig. 3), a first portion of the at least three wires are parallel to each other (see Fig. 3) and the first portion of the at least three wires have a first bend of approximately 180 degrees (14) directed towards the lure body and a second bend of approximately 90 degrees (see upward diagonal bend just below 4 in Fig. 1) directed away from the lure body, and a second portion of the at least three wires (portion of wires between 4 & 9A-C), wherein each of the at least three wires are separated from one another in predetermined directions (see Fig. 3) and the second end of each of the at least three wires a closed loop (9A-C) is formed and the ends of the at least three wires is relative to the lure body (see Fig. 3); a swivel (2A-C) attached to the closed loops; a spinner (1A-C) attached to the swivel; and a bead (4) attached between the first and second portions of the at least three wires (see Fig. 3), but does not disclose wherein the first portion of the at least three wires are twisted.  Turbeville et al. disclose a plurality of sections of wire (200, 210) which are twisted (17) so that when an underwater obstruction lies in the path of the lure, it will be contacted by suspension member, thereby causing the lure to ride over the obstacle (17; see col. 2, lines 43-45).  It would have been obvious to one of 
In regard to claim 20, Routsaw discloses wherein the approximately 180-degree bend (14) and the approximately 90-degree bend (see upward diagonal bend just below 4 in Fig. 1) are aligned so that the first portion of the plurality of wires is along a plane (see Fig. 2).
In regard to claim 21, Routsaw discloses wherein the approximately 180-degree bend (14) and the approximately 90-degree bend (see upward diagonal bend just below 4 in Fig. 1) are along a central axis of the lure body (see Fig. 2).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Routsaw 2003/0233782 in view of Turbeville et al. 3,504,454 and Dubois 4,037,345 as applied to claim 1 above, and further in view of Prantl 2015/0201593.
.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Routsaw 2003/0233782 in view of Turbeville et al. 3,504,454 and Dubois 4,037,345 as applied to claim 1 above, and further in view of Miles 4,133,135.
In regard to claim 16, Routsaw does not disclose wherein each of the wires of the plurality of wires have varying lengths.  Miles discloses a fishing lure wherein each of the wires (22,32 & 24,28) of the plurality of wires have varying lengths (see col. 1, lines 35-42).  It would have been obvious to one of ordinary skill in the art to modify the plurality of wires of Routsaw such that each of the plurality of wires have varying lengths in view of Miles in order to locate the spinner blades at various positions with respect to each other and the head so as to stagger the positioning of the blades to create an alternative attractive arrangement of the blades.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Routsaw 2003/0233782 in view of Turbeville et al. 3,504,454 and Dubois 4,037,345 as applied to claim 1 above, and further in view of Jones et al. 2,778,144.
.
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “The combination of Turbeville and Routsaw would also not equate to the present invention.  First Turbeville uses a single wire that is passed through an eyelet of the hook and twisted around itself to form a first portion and one end of the wire is longer than the other where a loop is formed at shorter end of the wire and the longer end extends to attach the spinner.  Routsaw has a single wire which extends from an eyelet of a hook where the portions of the wire are parallel till a point and then are separated to attach two spinners.  The wires are not twisted through this first portion…”, the Examiner contends that Turbeville discloses the twisting together of a pair of wire sections along a first portion of the wire sections so as to provide a suspension member 17 that will contact underwater obstructions that lie in the path of the lure to thereby cause the lure to ride over the obstacle and that this teaching can be applied to Routsaw in that Routsaw teaches plural adjacent wires along 
In regard to applicant’s argument that “Routsaw has a bend greater than 180 degrees”, the Examiner contends that the bend 14 is “a first bend of approximately 180 degrees” as claimed in claim 1 and meets the limitation because bend 14 is structured in a similar manner as illustrated in Fig. 1 of Routsaw and that a close inspection of either Figure 2 or 3 of the present application shows a similar bend to that of Routsaw.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA